Citation Nr: 1020874	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at the Renal Hypertension Center on June 
24, 2007.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Tampa, Florida.  


FINDINGS OF FACT

1.  On June 24, 2007, the Veteran received emergency medical 
services for a nonservice-connected disability at the Renal 
Hypertension Center, a non-VA medical facility for which he 
incurred medical expenses.  

2.  The emergency services provided on June 24, 2007, were of 
such a nature that a reasonably prudent person would expect 
that delay in seeking immediate medical attention would be 
hazardous to life or health; VA or other Federal facilities 
were not feasibly available and an attempt to use them 
beforehand would not have been reasonable.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at Renal 
Hypertension Center, a non-VA facility, on June 24, 2007, 
have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for 
unauthorized medical expenses incurred at the Renal 
Hypertension Center (RHC) (aka the Regional Medical Center 
Bayonet Point) on June 24, 2007.  

As of June 24, 2007, service connection was in effect for 
paralysis of all radicular nerve groups, evaluated as 70 
percent disabling, neurosis and general anxiety disorder, 
evaluated as 10 percent disabling, chest muscle impairment, 
evaluated as 10 percent disabling, and facial scars, 
evaluated as 10 percent disabling.  The Veteran's combined 
total rating was 80 percent.  See August 2007 statement of 
the case.   

The claims file contains several billing documents reflecting 
the costs of the Veteran's emergency services incurred on 
June 24, 2007.

The Veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at RHC on June 24, 2007, or that an 
application for authorization was made to VA within 72 hours 
of the emergency services on June 24, 2007.  For these 
reasons, in the absence of prior authorization or deemed 
prior authorization for medical services, there is no factual 
or legal basis for payment or reimbursement by VA under 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a 
nonservice-connected disability at a non-VA facility on June 
24, 2007.

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the Veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, 
are not met.  

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran 
for the reasonable value of emergency treatment furnished the 
veteran in a non-Department facility if: (1) a veteran is an 
active VA health-care participant, that is, a participant in 
a health-care program under 38 U.S.C.A. § 1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) a 
veteran is personally and financially liable for emergency 
treatment furnished the veteran in a non-Department facility; 
(3) a veteran is not entitled to care or services under any 
other health-plan and has no other contractual or legal 
recourse against a third party; and (4) a veteran is not 
eligible for reimbursement for medical services under 38 
U.S.C.A. § 1728.

For purposes of 38 U.S.C.A. § 1725, the term "emergency 
treatment" means medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, 
payment or reimbursement by VA for emergency services may be 
made only if all conditions are met.  The pertinent 
conditions at issue here are: (1) The emergency services were 
provided in a hospital emergency department held out as 
providing emergency care to the public; (2) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); and (3) A VA facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.

Stated simply, the regulation provides authority for VA to 
pay or reimburse a veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA cannot by 
operation of law pay or reimburse the veteran for the 
emergency services.  

In this case, the RO denied the claim based on failure to 
satisfy the second and third requirements under 38 U.S.C.A. § 
1725, and 38 C.F.R. § 17.1002, pertaining to emergency 
treatment.  It does not appear that there is an issue as to 
the first criteria under 38 U.S.C.A. § 1725, and 38 C.F.R. § 
17.1002, and the claims file does not contain any findings 
pertaining to these criteria.  

As for the second criteria, i.e., the requirement that the 
medical services be rendered in a medical "emergency", under 
the standard of the reasonable prudent layperson, the 
evidence is as follows:

In the Veteran's notice of disagreement, received in 
September 2007, he states the following: he has end-stage 
renal disease; on June 24, 2007, he developed a high fever 
and chills; that day his nephrologist told him to seek 
emergency medical treatment at the closest health care 
facility to his home; he was ill and was unable to transport 
himself to the Tampa VA Medical Center; he sought treatment 
at RHC, and after blood cultures were taken he was diagnosed 
with staphylococcus aureus.  
 
RHC records show the following: on June 23, 2007, the Veteran 
developed a fever; blood cultures taken at that time came 
back as gram positive cocci; on June 24, 2007, the Veteran 
was advised to return to RHC for intravenous antibiotics by 
his private physician ("Dr. H"); his medical history was 
noted to include end-stage renal disease secondary to 
hyperparathyroidism, chronic obstructive pulmonary disease, 
hypertension, NIDDM (non-insulin dependent diabetes 
mellitus), and hepatitis C, and he was noted to be on 
dialysis three times per week; upon admission, he was alert, 
awake, and oriented times three; he denied fever, chills, or 
rigor, but he reported some chest pain; he was given 
intravenous antibiotics; the impressions were gram positive 
cocci bacteremia, and chronic obstructive pulmonary disease; 
the Veteran was discharged on June 25, 2007.  

A statement from the Veteran's private physician, Dr. H., 
dated in September 2007, shows that Dr. H states that he has 
been treating the Veteran for end-stage renal disease since 
January 2007, that on June 24, 2007 he advised the Veteran to 
receive "immediate treatment at the closest healthcare 
facility to his residence," that the Veteran had a catheter 
in place and was experiencing fever and chills and was in 
need of IV (intravenous) antibiotics, and that blood cultures 
indicated a diagnosis of staphylococcus aureus.  The Board 
notes that this letter was received in September 2007, and 
that this letter was not of record at the time of the VAMC's 
August 2007 decision.  

The Board finds that the Veteran's treatment was of such a 
nature that a reasonably prudent person would expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health.  At the time of this treatment, 
the Veteran is shown to have conditions that included end-
stage renal disease, hepatitis C, and COPD, and his blood 
cultures had tested positive for staphylococcus aureus.  The 
record shows that the Veteran sought the emergency services 
in issue at the instruction of his private physician, Dr. H, 
and the Board finds that Dr. H's statement must be afforded 
great probative weight.  The Board can find no basis to 
expect the Veteran to question his physician's orders, and 
under the circumstances, the Board finds that the Veteran 
reasonably determined that his symptoms presented such a 
hazard to life as to require immediate medical attention.  

In summary, the condition that emergency services must be 
rendered in a medical emergency of such a nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health has been met.  

With regard to the third criteria, i.e., the issue of whether 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand would not be reasonable, a VA 
facility may be considered as not feasibly available when the 
relative distance of the travel involved makes it necessary 
or economically advisable to use non-VA facilities.  See 38 
C.F.R. § 17.53 (2009); see also Cotton v. Brown, 7 Vet. App. 
325, 327-28 (1995) (providing that the fact that a VA medical 
center was located in the same city as the private facility 
did not provide an adequate basis for the Board's findings 
that a VA facility was "available"; rather, the determination 
of whether a VA facility was "feasibly available" must be 
made after consideration of such factors as the urgent nature 
of the veteran's medical condition and the length of any 
delay that would have been required to obtain treatment from 
a VA facility).  

The Tampa VAMC's August 2007 decision states that, "VA 
facilities were feasibly available to provide the care."  A 
document associated with the VAMC's decision, signed by the 
CMO (chief medical officer), contains a hand-written notation 
to the effect that the Veteran had been sent to the hospital 
for Abx (antibiotics) after a report of positive cultures, 
and states, "[H]e could have gone to TVAH (Tampa VA 
Hospital) for this treatment- I recommend disapproval."  

As previously discussed, the Veteran has stated that he was 
ill and was unable to transport himself to the Tampa VA 
Medical Center.  Dr. H has stated that the Veteran has end-
stage renal disease, that he had a catheter in place, that he 
was experiencing fever and chills, that he was in need of IV 
(intravenous) antibiotics, that blood cultures indicated a 
diagnosis of staphylococcus aureus, and that he advised the 
Veteran to receive "immediate treatment at the closest 
healthcare facility to his residence." 

The Veteran's assertions, and those of Dr. H, are considered 
credible, and there is no contrary objective evidence of 
record to dispute any of their statements.  Although the 
Tampa VA CMO determined that VA care was feasibly available, 
and although this conclusion was repeated in the August 2007 
VAMC denial of the claim, this conclusion is completely 
without supporting objective evidence, or findings of fact.  
Under the circumstances, the bare assertions by VA personnel 
are insufficiently probative to outweigh the Veteran's 
assertions, and those of Dr. H, which appear to be 
reasonable. 

In summary, the Board has determined that the second and 
third criteria for reimbursement have been met, and there 
does not appear to be an issue as to whether the first 
criteria has been met for payment or reimbursement by VA for 
unauthorized emergency services under 38 U.S.C.A. § 1725 and 
§ 38 C.F.R. § 17.1002.  Accordingly, the Board finds that 
payment or reimbursement by VA is warranted for medical 
services for a nonservice-connected disability incurred at 
RHC, a non-VA facility, on June 24, 2007, under 38 U.S.C.A. 
§§ 1725 and 1728, and 38 C.F.R. §§ 17.120, 17.1002. 38 
U.S.C.A. § 5107(b).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In this case, the Veteran was 
afforded VCAA notice in December 2007, and in any event, 
given the favorable determination of the claim, there is no 
further duty to notify or to assist.  


ORDER

Payment or reimbursement of emergency services incurred on 
June 24, 2007, is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


